Citation Nr: 1635873	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1969 to February 1970 and from December 1990 to June 1991.  He died in December 2008, and the appellant is seeking benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a videoconference hearing in May 2015.  Although it was noted that she failed to report for that hearing, the Veteran's Virtual VA file indicates that the RO received a change of address in September 2014.  The March 2015 hearing notification letter was sent to the appellant's previous address.  Moreover, the appellant's representative informed the RO in August 2016 that she had not received any correspondence from VA.  Therefore, a remand is required to schedule the appellant for a hearing.

Accordingly, the case is REMANDED for the following action:


The AOJ should take appropriate steps in order to schedule the appellant for a videoconference hearing with a Veterans Law Judge in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing at her most recent (see September 2014 change of address VA Form 20-572).  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

